Annual Statement as to Compliance For the Year Ended December 31, 2007 JP Morgan Chase Commercial Mortgage Securities Corp. Series 2007-CIBC19 Pursuant to Section 5.10 (iv) of the Subservicing Agreement governing the referenced transaction, I hereby attest that: i.A review of the activities of Capmark Finance Inc. as Subservicer during the period, and of its performance under this Subservicing Agreement, has been made under my supervision. ii.To the best of my knowledge, based on such review, Capmark Finance Inc. as Subservicer, has fulfilled in all material respects its obligations under this Subservicing Agreement throughout the period. Capmark Finance Inc. /s/ Mark E. McCool By: Mark E. McCool Title: Managing Director Date: February 20, 2008 .inv 177lib A Capmark Finance Inc. 116 Welsh Road Real Estate Finance, Investment, Services Horsham, Pa 19044
